Citation Nr: 1105501	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-02 463	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).

4.  Entitlement to a compensable rating for peptic ulcer disease 
(PUD).

REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION


The Veteran served on active duty from August 1975 to January 
1979.  He was discharged under other than honorable conditions.  
However, in October 1979, the character of his discharge was 
upgraded to honorable.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  

As support for his claims, the Veteran testified at a hearing at 
the RO in October 2010 before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).  

Because they require further development before being decided, 
the Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The Veteran's service treatment records (STRs) include a 
diagnosis of personality disorder, unspecified.  Diagnoses since 
service include rule out PTSD and rule out generalized anxiety 
disorder.  In light of these varying diagnoses, VA must consider 
his potential entitlement to benefits, not just for PTSD, but 
also for any other psychiatric disorder that has been diagnosed.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when 
a claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  The scope of a mental health disability claim includes 
any mental disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The RO previously tried to have the Veteran examined, including 
concerning this claim for a psychiatric disorder, but he 
apparently was incarcerated at the time and, therefore, failed to 
report for his VA compensation examination.  He is now 
out of prison, however, and he expressed willingness during his 
more recent October 2010 hearing to appear for his VA 
examination, if rescheduled.  The Board therefore is requesting 
the rescheduling of his VA examination because a medical opinion 
is still needed to assist in determining whether any of the 
psychiatric disorders that have been diagnosed are related to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  

Further concerning this claim, service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Effective July 13, 2010, so during the pendency of this appeal, 
VA amended its rules for adjudicating disability compensation 
claims for PTSD, in 38 C.F.R. § 3.304(f)(3), to liberalize the 
evidentiary standard for establishing the required in-service 
stressor in certain cases.  See 75 Fed. Reg. 39,843 
(July 13, 2010) (announcing final rule, incorrectly listing 
effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 
2010) (correcting effective date to July 13, 2010).

More specifically, this new version of 38 CFR § 3.304(f)(3) 
eliminates the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  This 
regulatory revision now requires that the following be 
demonstrated to establish service connection for PTSD:  1) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; 2) a VA psychiatrist or 
psychologist, or contract equivalent, confirms the claimed 
stressor is adequate to 


support a diagnosis of PTSD; and 3) the Veteran's symptoms are 
related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) 
(effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 
2010).

The Veteran has not been apprised of these changes.  During his 
October 2010 hearing, however, he and his representative 
implicitly referred to them by indicating the claimed stressors 
involve "death."  So, they added, although the alleged 
stressors are not combat related (so do not invoke consideration 
of 38 C.F.R. § 3.304(f)(2), which also has a lessened evidentiary 
burden of proof for establishing the occurrence of a stressor in 
service), this would nonetheless still require consideration of 
these recent amendments to subpart (f)(3) of this regulation.

Also during the hearing, the Veteran provided more specific 
information concerning his alleged stressors (i.e., the who, 
what, where, and when facts regarding names, dates, places, 
etc.).  So there is now perhaps the level of information needed 
to try and corroborate these claimed events, whereas there 
was not previously.  According to a December 2007 memorandum, the 
RO determined that the information the Veteran had provided up to 
that point in time was insufficient to send to the Joint Services 
Records Research Center (JSRRC) for independent verification.  
But there now may be this possibility based on the additional 
information provided during the more recent October 2010 hearing.

Records show the RO also scheduled a VA compensation examination 
concerning the Veteran's claims for bilateral hearing loss and 
tinnitus, but that, because of his incarceration, he also failed 
to report for that evaluation.  And given that he since has been 
released from prison, and expressed a willingness during his 
hearing to appear for his examination, if rescheduled, the Board 
is also directing the rescheduling of this examination since a 
medical nexus opinion also is still needed concerning the 
etiology of these conditions.  When determining whether a 
VA examination is required under 38 U.S.C. § 5103A(d)(2), the law 
requires competent evidence of a disability or symptoms of a 
disability, but does not require 


competent evidence of a nexus, just that the evidence indicates 
an association between the disability and service or a service-
connected disability.  See Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010).

The report of the Veteran's August 1975 military entrance 
examination shows normal hearing at the tested frequencies.  
There was a 20-decibel loss at 2000 Hertz (Hz) in the left ear.  
The threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988)).  He received treatment during service for right 
ear otitis media in 1975.  Also, in reporting his medical history 
during his military discharge examination in September 1978, 
he reported having experienced hearing loss.

When further elaborating on this during his October 2010 hearing, 
the Veteran reiterated that he was twice treated for ear 
infections while in service, and that he first experienced 
hearing loss and tinnitus while in service.  So he believes these 
conditions are either related to those infections are the amount 
of noise exposure he had in service.  He was trained as a 
rifleman and grenadier, suggesting he was exposed to a 
significant amount of noise during his military service as he is 
alleging.  See 38 U.S.C.A. § 1154(a), requiring consideration of 
the places, types and circumstances of his service.  Moreover, he 
is competent to report what occurred in service because testimony 
regarding first-hand knowledge of a factual matter is competent.  
See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  



In regard to tinnitus, it is defined as "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking."  See Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of 
its inherently subjective nature, even a layman such as the 
Veteran is considered competent to report these observable 
manifestations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  See also Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation").  

Concerning his hearing loss, the record does not contain any 
current audiological findings.  As such, the Board is unable to 
determine the extent of his hearing loss in the relevant 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz, to, in 
turn, determine whether he has sufficient hearing loss to be 
considered an actual disability by VA standards.  See 38 C.F.R. 
§ 3.385, indicating that impaired hearing will be considered to 
be a disability for VA compensation purposes when the auditory 
threshold in any of these frequencies is 40 decibels or greater; 
or when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  This is irrespective of the additional determination 
that also has to be made regarding whether any current hearing 
loss (and/or tinnitus) is the result of the noise exposure in 
service or ear infections or, instead, other unrelated factors.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").

So the VA compensation examination and opinion are needed to 
assist in making these determinations.  See again McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 
and 38 C.F.R. § 3.159(c)(4).  



And, lastly, regarding the claim for a higher, i.e., compensable 
rating for the PUD, in light of the Veteran's contentions - 
including during his October 2010 hearing, of a worsening of this 
service-connected disability, he also needs to be reexamined 
concerning this claim.  While testifying during his hearing, he 
indicated that he had been noticing blood in his urine, and that 
he resultantly had undergone an endoscopy to try and determine 
the cause of this.  He also mentioned receiving treatment at the 
Menlo Park VA Medical Center (VAMC) in Palo Alto, California, and 
a prescription for medication to try and alleviate his symptoms.

When, as here, a claimant alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to determine the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined 
the Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (indicating that, where the record does not adequately 
reveal the current state of the claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

So aside from having the Veteran reexamined to reassess the 
severity of his PUD, the AMC/RO also needs to obtain the records 
of his more recent treatment at the Menlo Park VAMC in Palo Alto, 
California.  38 C.F.R. § 3.159(c)(2).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (indicating VA has 
constructive, if not actual, notice of the existence of these 
additional VA treatment records since they were generated within 
VA's healthcare system).



Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Ask the Veteran whether he has received 
any additional treatment for his bilateral 
hearing loss, tinnitus, PUD, and mental 
illness (regardless of the specific 
diagnosis), the records of which have not yet 
been obtained.  If he has, and these 
additional records are not in the file, then 
obtain them for consideration.

These records should include, but are not 
limited to, any records of treatment at the 
Menlo Park VAMC in Palo Alto, California.

If any attempts to locate additional 
identified records prove unsuccessful, and it 
is determined that further attempts would 
prove futile, then document this in the file 
and notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

2.  With the benefit of the additional 
information he provided during his October 
2010 hearing, assist the Veteran in 
corroborating his alleged stressors, 
including, if necessary, making an additional 
request of the JSRRC.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of these 
inquiries should be associated with the 
claims file for consideration.

3.  Prepare a memorandum listing any stressor 
that has been verified.  If none have, then 
expressly indicate this.



4.  Regardless, re-schedule the Veteran's 
VA compensation examinations to obtain the 
following additional information:

a) have a mental health examiner provide an 
opinion concerning the etiology of the 
Veteran's various psychiatric disorder 
diagnoses, which include rule out PTSD and 
generalized anxiety disorder, 
also personality disorder, including 
specifically in terms of the likelihood (very 
likely, as likely as not, or unlikely) that 
any of these conditions is related to his 
military service.

If it is determined the Veteran has PTSD, 
then the examiner is asked to consider the 
amendments to 38 C.F.R. § 3.304(f)(3) that 
took effect on July 13, 2010, when 
determining whether the Veteran has this 
condition on account of events (including the 
type of "death" claimed) that supposedly 
occurred during his military service.

b) have the evaluating audiologist first 
determine whether the Veteran has sufficient 
hearing loss to satisfy the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be 
considered an actual ratable disability by 
VA standards.  If determined that he does, 
then a medical nexus opinion also is needed 
concerning the likelihood (very likely, as 
likely as not, or unlikely) this current 
hearing loss disability [and tinnitus] is 
related to his military service - and 
especially to noise exposure coincident with 
his service and/or the ear infections he had 
while in service.

c) have the PUD examiner reassess the 
severity of this service-connected disability 
in light of the applicable rating criteria.  
All appropriate testing and evaluation needed 
to assist in making this determination should 
be performed (with all findings made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should specifically comment on 
whether there is evidence of at least a mild 
ulcer with recurring symptoms once or twice 
yearly.

The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.

The examiner must discuss the rationale of 
all opinions expressed, whether favorable or 
unfavorable.

5.  Then readjudicate the claims in light of 
the additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these claims.

By this remand, the Board intimates no opinion as to the final 
outcome warranted.  The Veteran has the right to submit 
additional evidence and argument concerning the claims the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


